— Appeal from a judgment of the County Court of Washington County (Mc-Keighan, J.), rendered March 26, 2009, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
Defendant was involved in a physical altercation with his girlfriend and, as a result, he pleaded guilty to the crime of assault in the second degree. As part of the plea agreement, he waived his right to appeal. Defendant was thereafter sentenced, in accordance with the terms of the plea agreement, to three years in prison, to be followed by three years of postrelease supervision. He now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to *997withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Spain, Kavanagh, Stein and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.